Citation Nr: 1502713	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD).


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1967, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A review of the Virtual VA paperless claims processing system reveals that it contains VA clinical documents received in January 2014.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter was previously before the Board in December 2013, at which time it was remanded for further development. It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has confirmed service in the Republic of Vietnam from September 1966 to January 1967; his in-service exposure to herbicides is conceded.

2.  In November 2009, the Veteran was diagnosed with ischemic heart disease by a VA nuclear stress test.

3.  In light of the evidence showing a diagnosis of ischemic heart disease, the Board finds that the Veteran's ischemic heart disease is presumptively associated with exposure to herbicides.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


